The petitioner-respondent failed to sustain the burden of establishing that the appellant does not maintain a bona fide residence in Manhattan. Upon the record here, therefore, the finding that the respondent-appellant is not a bona fide resident of the Borough of Manhattan is not sustained by the evidence. (See Matter of Newcomb, 192 N. Y. 238; Matter of Jack v. Power, 282 App. Div. 831, affd. 306 N. Y. 556.) Leave to petitioner-respondent to appeal to the Court of Appeals is hereby granted. Motion to dispense with printing granted.